BISSETT, Justice,
dissenting.
I respectfully dissent to that portion of the opinion by the majority which reads as follows:
“The temporary injunction issued May 1; 1978, which will remain in full force and effect until the judgment of this Court in this cause becomes final.”
The subject matter of this appeal is whether the trial court properly granted the defendants’ plea in abatement and dismissed the suit. We have this day decided the appeal on its merits. The language used in the majority opinion which extends the injunction until the judgment of this Court becomes final is, in my opinion, overly broad. The language in the opinion could reasonably be construed to mean that the injunction will remain in effect until such time as the Supreme Court, in the event an application for writ of error is timely filed, disposes of the case, one way or another. That date may be months in the future. In my opinion, the injunction granted by this Court on May 1, 1978, should continue until the time for the filing of a motion for rehearing in this Court expires without such a motion being filed; or if such a motion is timely filed and is overruled, until the time an application for a writ of error is filed; or, until the time for the filing of such an application expires without such an application being filed; as the case may be, and no longer. Irving Bank & Trust Co. v. Second Land Corp., 544 S.W.2d 684 (Tex.Civ.App.—Dallas 1976, writ ref’d n. r. e.). I do not believe that this Court has jurisdiction to grant or extend an injunction previously granted beyond the time that we lose jurisdiction of the ease.